                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Jerome Eugene Todd,                     )
                                        ) C/A No. 6:18-319-MBS
                       Petitioner,      )
                                        )
        vs.                             )
                                        )       ORDER AND OPINION
United States Marshal Service; Attorney )
General Jeff Session; US Attorneys for  )
the District of South Carolina; Warden  )
H. Joyner, FCI-Estill,                  )
                                        )
                       Respondents.     )
____________________________________)

       Petitioner Jerome Eugene Todd is a federal inmate in custody of the Bureau of Prisons who

currently is housed at FCI-Estill in Estill, South Carolina. It appears that Petitioner is serving

sentences for conspiracy to engage in sex trafficking, in violation of 18 U.S.C. §§ 371 and 1591(a)(1)

(Count 1); sex trafficking, in violation of 18 U.S.C. §§ 1591(a)(1) and 1592(b)(1) (Counts 2, 3, 5);

interstate transportation in furtherance of prostitution, in violation of 18 U.S.C. § 2421 (Count 4),

which sentences were imposed by the District Court for the Western District of Washington.

Petitioner, proceeding pro se, filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241

on February 5, 2018, alleging that he is being unlawfully confined. In accordance with 28 U.S.C.

§ 636(b) and Local Rule 73.02, D.S.C., this matter was referred to United States Magistrate Judge

Kevin F. McDonald for pretrial handling.

       On March 8, 2018, the Magistrate Judge issued an order directing Petitioner to bring the case

into proper form by paying the $5.00 filing fee or completing and returning the Form AO 240

attached to the order. Petitioner was notified that his failure to respond to the order could subject

his case to dismissal. Petitioner did not respond. On April 17, 2018, the Magistrate Judge issued
a second proper form order directing him to pay the $5.00 filing fee or complete and return a From

AO 240, and cautioning Petitioner that if Petitioner did not timely bring the case into proper form,

the case could be dismissed for failure to prosecute and comply with an order of the court. Petitioner

did not respond to the second proper form order. Accordingly, on May 18, 2018, the Magistrate

Judge filed a Report and Recommendation in which he recommended that the case be dismissed

under Fed. R. Civ. P. 41(b) for failure to prosecute or failure to comply with a court order. Petitioner

filed objections on June 4, 2018.

        The Magistrate Judge makes only a recommendation to this court. The recommendation has

no presumptive weight. The responsibility for making a final determination remains with this court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). This court may accept, reject, or modify, in whole

or in part, the findings or recommendations made by the Magistrate Judge. 28 U.S.C. § 636(b)(1).

This court may also receive further evidence or recommit the matter to the Magistrate Judge with

instructions. Id. This court is obligated to conduct a de novo review of every portion of the

Magistrate Judge’s report to which objections have been filed. Id. However, the district court need

not conduct a de novo review when a party makes only general and conclusory objections that do

not direct the court to a specific error in the Magistrate Judge’s proposed findings and

recommendations. Orpiano v. Johnson, 687 F.2d 44, 47-48 (4th Cir. 1982).

        In this case, Petitioner reiterates the allegations of his § 2241 petition to assert that he is in

custody without probable cause or legal process and thus falsely imprisoned. Petitioner seeks

immediate release from FCI-Estill. However, it does not appear that Petitioner has taken any steps

to comply with the Magistrate Judge’s order.

        The court has thoroughly reviewed the record. The court concurs in the Report and


                                                    2
Recommendation and incorporates it herein by reference. The within action is dismissed without

prejudice for failure to prosecute and failure to comply with the Magistrate Judge’s orders. See Fed.

R. Civ. P. 41(b).

                              CERTIFICATE OF APPEALABILITY

        A certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). A prisoner satisfies this standard by demonstrating

that reasonable jurists would find that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural ruling by the district court is likewise

debatable. Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Rose v. Lee, 252 F.3d 676, 683-84

(4th Cir. 2001). The court concludes that Petitioner has not made the requisite showing.

        IT IS SO ORDERED.


                                                /s/ Margaret B. Seymour
                                                Senior United States District Judge


Columbia, South Carolina

October 23, 2018



                               NOTICE OF RIGHT TO APPEAL

               Petitioner is hereby notified of the right to appeal this order
           pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                   3
